Citation Nr: 0005442	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-08 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1969 to May 1974 and 
from November 1990 to May 1991.
  
In September 1994, the RO denied the veteran's claim 
concerning whether new and material evidence had been 
submitted to reopen his claim for service connection for 
PTSD.  In June 1996, the veteran requested that his claim be 
reopened.  By rating action of July 1996, it was again 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for PTSD.  
Although in a statement received in August 1996, the veteran 
requested a hearing and asked that his claim be "reopened", 
it is apparent from his arguments at the hearing before the 
Regional Office in September 1996 that he is appealing the 
July 1996 rating action.  A Statement of the Case was issued 
in April 1998.  A substantive appeal was filed in June 1998 
with a request for a hearing before a Member of the Board.  
On July 23, 1999, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
indicated that in determining whether new and material 
evidence has been submitted, it is necessary to consider the 
evidence added to the record since the last time a claim was 
denied on any basis.  Thus, the Board will address the issue 
of whether new and material evidence has been submitted since 
the last prior final rating decision in September 1994.

During the course of this appeal, the veteran has relocated 
to California, and his claim is being handled by the Los 
Angeles, California RO.   



FINDINGS OF FACT

1.  The issue of entitlement to service connection for PTSD 
was last denied by rating decision in September 1994.

2.  The veteran did not file a timely appeal following the 
September 1994 determination and it became final.

3.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.

4.  The veteran's claim of entitlement to service connection 
for PTSD is plausible.  


CONCLUSIONS OF LAW

1.  Evidence received since the September 1994 rating 
decision that determined that new and material evidence had 
not been submitted to reopen the veteran's claim for 
entitlement to service connection for PTSD is new and 
material, and the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service personnel records show that he served 
in Vietnam from January 1970 to January 1971 with the 595th 
Signal Company.  His principal duty was Telephone Switchboard 
Operator.  The veteran additionally served in Saudi Arabia 
from January 1991 to May 1991.  Awards and medals received 
include Army Service Ribbon; Army Lapel Button; National 
Defense Service Medal with one Bronze Star; Army Achievement 
Medal; Overseas Service Bar; Army Good Conduct Medal; Vietnam 
Service Medal with three Bronze Service Stars; Expert Badge 
(Rifle M-16); Professional Development Ribbon; and Republic 
of Vietnam Campaign Medal with 1960 device.  The veteran was 
also held eligible for an Army Commendation Medal and 
Southwest Asia Service Medal with two bronze service stars.

On a service pre-induction examination in June 1968, the 
veteran's psyche was clinically evaluated as normal.

On a service induction examination in July 1969, the 
veteran's psyche was clinically evaluated as normal.

In June 1971, the veteran was seen with complaints of feeling 
nervous for two weeks.  The impression was anxiety.  

On a separation examination in May 1974, a history of 
depression, excessive worry, and nervous trouble was 
reported.  On examination, the veteran's psyche was 
clinically evaluated as normal.

On a National Guard enlistment examination in September 1982, 
no history of depression, excessive worry, or nervous trouble 
was reported.  The veteran reported that he attempted suicide 
in 1980.  On examination, the veteran's psyche was clinically 
evaluated as normal.  On a psychiatric consultation, the 
veteran reported being depressed in August 1980 due to 
relationship problems and overdosing on pills.  He received 
therapy and felt better.  He had no follow up psychiatric 
care, and no serious depression since then.  The impression 
included fit for duty.

On a reenlistment National Guard examination in April 1985, 
no history of depression, excessive worry, or nervous trouble 
was reported.  The veteran reported that he attempted suicide 
in 1980.  On examination, the veteran's psyche was clinically 
evaluated as normal.  The veteran was status post suicide 
attempt.  It was noted that he had current treatment for 
depression and anxiety that was well controlled with 
medication.  

On a January 1990 retention examination in January 1990, no 
history of depression, excessive worry, or nervous trouble 
was reported.  On examination, the veteran's psyche was 
clinically evaluated as normal.  

On a separation examination in March 1991, no history of 
depression, excessive worry, or nervous trouble was reported.  
On examination, the veteran's psyche was clinically evaluated 
as normal.  It was noted that the veteran was with the 144th 
Evac Hospital in Riyadh, Saudi Arabia.

Service enlisted evaluation reports from the veteran's 
service show that in January 1972, the veteran's 
characteristics ranged from excellent to above average.  In 
May 1972, the veteran's MOS test ratings ranged from very low 
to average.  In November 1972, the veteran's characteristics 
were rated as excellent.  In May 1973, the veteran's MOS test 
ratings ranged from very low to average.  In September 1983, 
it was noted that the veteran had knowledge and proficiency 
to perform his job but he had trouble keeping his mind on the 
job, needed supervision, and lacked self discipline.  A 
report from September 1984 noted that the veteran had health 
problems that interfered with his performance and attendance.  

A service record from March 1974 indicates that the veteran 
was found guilty of a violation of the Uniform Code of 
Military Justice, Article 91, for disobeying an order to form 
a detail and supervise the cleaning of a basement latrine 
floor by a Court-Martial order.

On a VA neuropsychiatric examination in January 1975, the 
veteran reported that he had a nervous disability in service, 
but he did not have treatment for it.  The disability 
continued after service and became worse but did not have 
treatment until three or four months ago.  He complained of 
feeling nervous and depressed.  He had nightmares, would lose 
his patience, and would scream and yell.  It was indicated 
that the veteran had anxiety neurosis.  

On a VA outpatient record from October 1975, the veteran 
complained of being nervous and wanting to see a 
psychiatrist.  He related relationship problems.  The 
diagnoses included reactive depression and adjustment 
reaction.  An additional record from October 1975 notes that 
the veteran was seen with complaints to include tightness of 
the chest.  The diagnoses included mild anxiety.  The veteran 
had treatment from October 1975 to January 1976 for 
adjustment reaction and anxiety.

A VA hospital record shows that the veteran was admitted from 
July 1980 to October 1980.  He had attempted suicide after 
problems with his fiancée.  He reported psychiatric treatment 
in 1975 and no other psychiatric history.  The impression 
included character disorder with atypical depression and rule 
out borderline/hysterical dysphoric.  

In November 1987, the veteran filed a claim for service 
connection for PTSD.  

In April 1988, the veteran filed a claim for service 
connection for PTSD.  He indicated that he was with the 36th 
Signal Battalion in Dian, Lai Khe, and Phouc Vinh.  

VA outpatient records from March 1990 show that the veteran 
was seen with complaints of losing control of his anger.  His 
stressors included his work, relationship conflicts, and 
family difficulties.  The veteran reported low self esteem 
and sleep disturbance.  The veteran attended a stress 
management group.

In May 1991, the veteran filed a request to reopen his claim 
for service connection for PTSD as a result of exposure to 
scud missile attacks and living in chemical warfare 
protective clothing in Saudi Arabia.  

On a VA social and industrial survey in January 1992, the 
veteran reported family difficulties.  As to his military 
experiences, he reported that when he first went to Vietnam 
he was at Long Binh and then was stationed at Dian, a base 
camp.  He took radio equipment and other supplies to landing 
zones and fire bases in the area and brought back equipment 
to the base camp for repair.  On one trip, about three or 
four months into the veteran's tour, which he did not go on 
but was supposed to be part of, the convoy was ambushed on 
the road to Lai Khe and vehicles were blown up.  One body was 
found at that time.  Two months later another soldier, an E7, 
from that trip was found hanging in the jungle having been 
skinned alive, and the third body was never found.  A month 
later, a four vehicle convoy was attacked by the enemy and 
the bodies of the soldiers burned in one of the trucks.  The 
veteran went to the scene to identify some of his friends.  
Another incident occurred about seven months into the 
veteran's tour of duty.  The veteran had duty in a guard 
tower.  A Vietnamese woman came to the tower almost every 
night to gratify the soldiers sexually.  One night the 
veteran was not on duty in the tower due to being ill.  The 
next morning, the seven soldiers in the tower were found with 
their throats cut.  Another time, three soldiers stole a jeep 
and killed two MPs who attempted to stop them.  A helicopter 
went after the jeep and killed the three soldiers.  Another 
incident involved witnessing a soldier and a Vietnamese girl.  
The veteran was summoned after hearing cries of help.  The 
girl had cut the soldier with a knife and the soldier had the 
other soldiers hold her down while he inserted a phosphorous 
flare into her genitals and set it off.  She was still alive 
and her sisters carried her outside and doused her with fuel 
and burned her.  The soldier who was cut died before he got 
to a hospital.  No charges were brought due to the 
intervention of officers who witnessed the incident.  

Upon his return to the United States after his tour in 
Vietnam, the veteran stated that people threw red paint and 
dog feces at him.  The veteran wanted to return to Vietnam 
due to the opportunity for advancement and his fascination 
with the Orient.  Instead, he was sent to Germany.  After his 
service, the veteran found that he did not have the 
discipline to attend college.  

The veteran reported that he had nightmares after service 
almost every night regarding the events he witnessed in 
Vietnam.  These subsided until he saw a movie that depicted a 
man who had been skinned and hung from a tree in a jungle.  
He had a flashback and ran screaming from the theater.  This 
happened again when the movie was on while the veteran was 
donating blood.  

The veteran served in Saudi Arabia during Operation Desert 
Storm.  He worked in patient administration at a field 
hospital.  There were 500 people and 100 weapons.  The 
veteran felt defenseless and asked for a weapon.  He felt 
like he was in Vietnam again, during the scud missile 
attacks.  He was nervous during the attacks and firing of 
patriot missiles.  He was humiliated when he was found 
cowering during the missile launches.  He would 
hyperventilate when he put the mask on.  He had difficulty 
with sleeplessness.  

On a VA examination in January 1992, it was noted that a 
social and industrial survey had been done but was not 
available for review.  However, the examiner received an oral 
briefing regarding the findings of the survey.  It was noted 
that in Vietnam, the veteran received and gave hostile fire; 
witnessed friends and comrades die; witnessed deceased bodies 
of friends; and witnessed the body of a sergeant who had been 
skinned.  The veteran also served in Saudi Arabia during 
Operation Desert Shield.  The veteran was under psychiatric 
care for a number of years for bipolar disorder and PTSD.  
The veteran reported that since returning from Vietnam, he 
was quick to anger, had no patience, was jumpy and nervous 
all of the time, and was preoccupied with death.  He had 
sleep problems and nightmares.  He had intrusive 
recollections of Vietnam.  The diagnoses included PTSD, 
chronic, and bipolar disorder.  The stressors included 
wartime experience in Vietnam and Saudi Arabia.  

By rating action of February 1992, service connection for 
PTSD was denied.  The RO determined that there was no 
objective evidence regarding stressing incidents in service.  
It was additionally determined that while the veteran was in 
a location in Saudi Arabia that was subject to Scud Missile 
attacks, this was not an appropriate exposure to a stressful 
incident.  The veteran was notified of this decision in March 
1992.  

In a statement received in April 1992, the veteran reported 
some of the stressors as noted above in the January 1992 VA 
social and industrial survey. 

At an RO hearing in July 1992, the veteran testified that he 
had claustrophobia after his service in Saudi Arabia, serving 
with the 144th Evacuation Hospital in Riyadh.  He had to wear 
Mock 4 chemical suits and gas masks.  His service in Saudi 
Arabia brought back his memories of Vietnam and he would 
become terrified during scud attacks.  

Received in July 1992 was an April 1992 report from Ronald G. 
Rubin, M.D., wherein it was indicated that the veteran was 
diagnosed with PTSD based upon stressors as noted above in 
the January 1992 VA social and industrial survey.  It was 
noted that the veteran had PTSD symptomatology for 20 years, 
and it was aggravated by his service in Operation Desert 
Storm.  

By a Hearing Officer's decision in January 1993, service 
connection for PTSD was denied based on a lack of objectively 
verified or verifiable stressors.  The veteran was notified 
of this decision in February 1993.  

A VA hospital report shows that the veteran was admitted from 
December 1993 to January 1994 with complaints of depression.  
His complaints included flashbacks of Vietnam.  The discharge 
diagnoses included PTSD, chronic dysthymia, and narcissistic 
personality trait.  The stressors were threat of eviction, 
loss of job, financial difficulties, and death of ex-
girlfriend and father. 

In March 1994, the veteran requested to reopen his claim for 
service connection for PTSD.  

By rating action of September 1994, it was determined that 
new and material evidence to reopen the claim for service 
connection for PTSD had not been submitted.  The veteran was 
notified of this decision that same month.  

Evidence received subsequent to the September 1994 rating 
action includes the following: 

A May 1996 report from Glen E. Johnson, M.D., that indicates 
that the veteran suffered from PTSD.  

In July 1996, the veteran filed a request to reopen his claim 
for service connection for PTSD.  

In a July 1996 statement, a friend of the veteran reported 
that he served with the veteran during Operation Desert 
Shield/Storm at the 144th Evacuation Hospital in Eskan 
Village, just outside Riyadh, Saudi Arabia.  There were 
several scud attacks at Eskan Village.  During a scud attack, 
every soldier had to put on a MOPP four outfit, which 
consisted of NBC pants, jacket, boots, gloves, and mask.  
This was done in 100 degree heat at times.  Additionally, 
during the time in Eskan Village and while in Daharan, where 
they also were when they arrived in country, there was the 
possibility of sniper activity and infiltration teams.  

Received in July 1996 was a May 1996 report from Dr. Johnson 
that indicates that the veteran suffered from PTSD that was 
aggravated by exposure to scud missile attacks while 
participating in Operation Desert Storm.  The veteran had 
symptoms to include flashbacks of Vietnam and flashbacks of 
scud missile attacks.  The veteran had been hospitalized for 
his PTSD by the VA. 

By rating action of July 1996, it was determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for PTSD.  The current appeal to the 
Board arises from this decision.

Received in October 1996 were duplicates of Dr. Johnson's May 
1996 reports and treatment notes from Dr. Johnson dating from 
March 1993 to June 1996, that show that the veteran was 
treated for PTSD.  

Associated with the file in October 1996 was a VA outpatient 
record from August 1993 that shows treatment for low back 
pain.

At a RO hearing in September 1996, the veteran testified that 
he had PTSD based on his experiences in Vietnam.  He related 
stressors as previously noted above.  He described the guard 
tower incident as occurring probably between July and October 
1970.  The veteran additionally described that he received a 
court martial while in service in 1972 or 1973.  This was 
after he left Vietnam.  He was told to clean water out of a 
basement and he said he would form a detail to do it, but his 
superior officer told him to do it himself.  The veteran 
additionally described stressors from his service during the 
Gulf War, as previously noted above, and additionally that he 
had to do paperwork on a soldier that had died in a car 
accident.  His job was in administration in a hospital.  

Received in October 1997 was a report from the U. S. Armed 
Services Center for Research of Unit Records (USASCRUR) that 
indicates that scud and patriot missiles exploded near 
Riyadh, Saudi Arabia in January 1991 and February 1991. 

At the Board hearing in July 1999, the veteran testified as 
to stressors from his service in Vietnam and Saudi Arabia 
previously noted in this decision.  

II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  In order to reopen his 
claim, the veteran must present or secure new and material 
evidence with respect to the disallowed claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The 
additional test was overruled in the Hodge case cited above 
and thus will not be utilized in this decision.  Due to the 
decision in this case to reopen the veteran's claim, no 
prejudice to the veteran will inure from the RO's reliance on 
the test set forth in Colvin. 

The additional evidence submitted in the form of the USASCRUR 
report and Dr. Johnson's May 1996 report constitute evidence 
that was not previously considered which bears directly and 
substantially on the specific issue under consideration; that 
is, whether the veteran has PTSD based on an in-service 
stressor.  Dr. Johnson has indicated that the veteran 
suffered from PTSD based on events including exposure to scud 
attacks while in service in Saudi Arabia.  The USASCRUR 
report indicated that there were scud attacks in the area 
where the veteran was stationed during his time in Saudi 
Arabia.  This is evidence which is neither cumulative nor 
redundant and is so significant that it must be considered in 
order to decide fairly the merits of the claim.  See 38 
C.F.R. § 3.156.  Dr. Johnson's and the USASCRUR reports 
therefore constitute new and material evidence and the 
veteran's claim is reopened.  

As the first step in the three-step analysis has been met, it 
must next be determined whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well grounded, 
a claim must be accompanied by supportive evidence, and such 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In this case, there is a diagnosis of PTSD and the veteran's 
stressors must be deemed credible for purposes of determining 
if a claim is well grounded.  Accordingly, the Board finds 
that the veteran's claim for service connection for PTSD is 
well grounded.

Prior to reaching the third prong of inquiry, the Board notes 
that the reopening of the veteran's claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Pursuant to Bernard, the 
Board must consider whether addressing the veteran's claim on 
a de novo basis would cause prejudice to the veteran as that 
issue was not considered by the RO.  As the instant claim is 
being remanded to the RO for evidentiary considerations, 
however, any potential prejudice to the veteran precipitated 
by the reopening of this claim will be rendered moot.




ORDER

The claim of entitlement to service connection for PTSD is 
reopened and well grounded.  To this extent only, the benefit 
sought on appeal is granted.


REMAND

As the veteran's claim for service connection for PTSD has 
been found to be well grounded, the VA has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The duty to 
assist is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The undersigned notes that a VA examination that takes into 
account the veteran's verified stressors from the USASCRUR 
has not been performed.  Therefore, the veteran should be 
afforded a thorough and contemporaneous VA psychiatric 
examination that takes into account the records of prior 
treatment for PTSD.   

There is an indication in the record that the veteran has 
been treated by Glen E. Johnson, M.D., Ronald G. Rubin, M.D., 
a PTSD Clinic in 1994, and the Bronx VA Medical Center in 
1980, the Salt Lake City VA Medical Center in 1993/1994, the 
Baltimore VA Medical Center in 1994, and the Seattle VA 
Medical Center from 1997 to the present.  Treatment records 
from these providers and facilities should be requested prior 
to a VA examination.  VA has a duty to assist the veteran in 
the development of facts pertaining to this claim.  The Court 
has held that the duty to assist the claimant in obtaining 
and developing available facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for PTSD since service.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including those 
from Glen E. Johnson, M.D., Ronald G. 
Rubin, M.D., a PTSD Clinic in 1994, the 
Bronx VAMC from 1980, the Salt Lake City 
VAMC in 1993/1994, the Baltimore VAMC in 
1994, and the Seattle VAMC from 1997 to 
the present.
 
2.  Following completion of the above 
action, the veteran should be afforded a 
current VA examination by a psychiatrist.  
In so doing, the examiner should be 
furnished information from USASCRUR 
concerning verification of scud attacks.  
It is imperative that the examiner review 
the claims folder prior to the 
examination (including the report from 
USASCRUR), and that all indicated 
psychological testing is undertaken, 
including, if deemed necessary, an MMPI 
and Mississippi Combat Inventory Scale.  
If it is determined that psychological 
testing is not indicated, the examiner 
should note a rationale for the 
determination.  The psychiatrist should 
then render an opinion as to whether the 
appellant currently suffers from PTSD.  
It should also be noted whether a current 
diagnosis of PTSD is linked to the 
specific corroborated stressor event 
experienced while in service (SCUD 
attacks) pursuant to the diagnostic 
criteria set forth in Diagnostic And 
Statistical Manual of Mental Disorders 
(DSM-IV).  If a diagnosis of PTSD is 
rendered based on the SCUD attacks, the 
examiner should discuss the basis for 
his/her diagnosis.  If the examiner 
disagrees or agrees with any other 
opinion of record, it would be helpful if 
the reasons were specified.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
readjudicate this claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case.  If the veteran fails to appear for 
a scheduled examination, the RO should 
include verification in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


